Citation Nr: 1029341	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-17 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

The Veteran's bilateral pes planus and plantar fasciitis has been 
productive of severe symptoms.   


CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent, but 
not higher, is warranted for bilateral pes planus and plantar 
fasciitis. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.71a, Diagnostic Code 5276, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letter to the Veteran in January 
2006, before the original adjudication of the claim.  The January 
2006 letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial. See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  Private 
treatment reports and VA treatment records dated from 2006 to 
2008 were obtained and associated with the claims folder.  VA 
examinations were performed in 2008 in order to obtain medical 
evidence as to the nature and extent of the claimed disability.  
The Board finds that, collectively, the VA examination reports 
obtained in this case are adequate.  The VA examiners reviewed 
the Veteran's medical history, conducted necessary testing to 
properly evaluate the claimed disability, and recorded pertinent 
findings consistent with the examination and record.  The Board 
finds that the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2009).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).  It is also necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2009).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

Service connection for bilateral pes planus and plantar fasciitis 
was granted in the September 2006 rating decision on appeal with 
an initial 10 percent evaluation assigned, effective October 7, 
2005, using Diagnostic Code 5276 pertaining to flatfeet.  38 
C.F.R. § 4.71a (2009).

Under Diagnostic Code 5276, bilateral acquired flatfoot is 
assigned a 10 percent rating when moderate; weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet.  A 30 percent 
rating is assigned when severe; objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent rating is assigned when pronounced; 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.

Although the Veteran has not manifested all the symptoms 
associated with an increased rating of 30 percent under 
Diagnostic Code 5276, the Board finds that his bilateral pes 
planus and plantar fasciitis most nearly approximates a severe 
level of disability.  A March 2006 VA examiner indicated that the 
Veteran has marked bilateral pes planus with a weight bearing 
line significantly medial to the 1st toe of both feet.  He also 
noted 20 degree angulation of the Achilles tendon bilaterally.  
X-rays at that time revealed mild midfoot degenerative joint 
disease (DJD) and mild DJD at the ankle, mild osteopenia, mild 
hallux valgus, and probable secondary ossification adjacent to 
the navicular of the left foot.  Right foot x-ray showed mild 
hallux valgus, mild osteopenia, mild irregularity at the 
ankle/minimal DJD, minimal DJD 1st metatarsophalangeal joint, and 
mild pes planus.  

The Veteran underwent another VA examination in August 2008.  The 
Veteran complained of constant pain in the bottom of both feet, 
with pain increasing with weight bearing.  The Veteran estimated 
being able to stand for 10-15 minutes before having bilateral 
foot pain and being able to walk 2 blocks, but in pain.  He 
further reported that he puts both feet in a supportive brace 
which maintains his feet in a neutral position during the night.  
The Veteran's shoes were noted to have increased wear along the 
inner aspect.  Upon examination, in the standing position, he was 
noted to have bilateral forefoot pronation and marked prominence 
of the medial mid foot navicula, left slightly more prominent 
than right.  The examiner also reported 10 degrees of hallux 
valgus bilaterally, but no bunions were identified on either 
foot.  A definite callosity was noted over the first 
metatarsophalangeal joint medial plantar surface.  Achilles 
valgus measured 15 degrees bilaterally.  The examiner noted 
definite tenderness over both plantar surfaces along the medial 
arch and heel.  Bilateral ankle range of motion findings were 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
eversion and inversion to 20 degrees, and abduction and adduction 
to 10 degrees.  There was no pain with active and passive range 
of motion in the ankle joint.  On repetitive exertional testing, 
at one/ten toe stands, plantar flexion was to 20 degrees 
bilaterally, with pain in the plantar surfaces of both feet.  
Bilateral ankle plantar flexion was to 10 degrees after 
repetition.  The examiner estimated an additional 10 degrees 
bilateral ankle plantar flexion functional impairment on the 
basis of repetitive use, due to pain with use and limited 
endurance.  Pain with use was noted to have the major functional 
impact. Given the above findings, including pronation, pain on 
use and manipulation, callosity, and decreased range of motion, 
the Board finds that the Veteran's bilateral pes planus and 
plantar fasciitis warrants an increased rating of 30 percent.

A rating in excess of 30 percent is not warranted as there is no 
evidence the Veteran's disability has most nearly approximated 
pronounced level of disability.  There are no findings of marked 
pronation, extreme tenderness, marked inward displacement or 
severe spasm.  A rating in excess of 30 percent is therefore not 
warranted at any time during the claims period under Diagnostic 
Code 5276.

The Board has considered whether separate ratings are warranted 
for the Veteran's service-connected foot disabilities consisting 
of bilateral pes planus and plantar fasciitis.  As the individual 
conditions have not manifested separate and distinct 
symptomatology, separate ratings would violate the rule against 
pyramiding and are accordingly not warranted.  See 38 C.F.R. § 
4.14.

The Board has also considered whether there is any other basis 
for granting a higher rating other than that discussed above, but 
has found none.  As Diagnostic Code 5284, pertaining to foot 
injuries, provides a maximum rating of 30 percent, use of this 
diagnostic code would not result in a higher rating.  Also, 
increased ratings are not warranted under Diagnostic Codes 5277, 
5278, or 5283, as there is no evidence of weak feet, claw foot, 
or malunion or nonunion of the metatarsal bones.  The 
preponderance of the evidence is against a rating in excess of 30 
percent for bilateral pes planus and plantar fasciitis. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321. The Court has set out a three-part test, based on 
the language of 38 C.F.R. § 3.321(b)(1), for determining whether 
a veteran is entitled to an extra- schedular rating: (1) the 
established schedular criteria must be inadequate to describe the 
severity and symptoms of the claimant's disability; (2) the case 
must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the 
Veteran's disabilities. The Veteran's bilateral foot disabilities 
are manifested by symptoms such as painful motion, and 
limitations on walking and standing.  These manifestations are 
all contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities and 
referral for consideration of extraschedular rating is not 
warranted.






ORDER

Bilateral pes planus and plantar fasciitis warrants an initial 30 
percent rating, and to this extent, the claim is granted.



____________________________________________
K. J. ALBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


